UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K /A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Commission File Number:000-53676 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 666 Burrard Street, Suite 600 Vancouver, British Columbia Canada V6E 4M3 (Address of principal executive offices, including zip code.) (778) 370-1372 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE Common Stock, $0.00001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES o NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESþNO o The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2013 was $1,743,100 (based on sales of common equity). At March 31, 2014, 11,509,000 shares of the registrant’s common stock were outstanding. 1 EXPLANATORY NOTE International Gold Corp.(the “Company”) is filing this Amendment No. 1 (“Form 10-K/A”) to its Annual Report on Form 10-K (“Form 10-K”) for the fiscal year ended December 31, 2013, filed with the Securities and Exchange Commission on April 14, 2014, for the sole purpose of filing the signed copy of the Report of Independent Registered Public Accounting Firm for the consolidated financial statements. The original filing of the report of the Company’s independent auditors inadvertently omitted the electronic signature of such firm. There are no other changes to the Form 10-K. This Form 10-K/A does not modify or update in any way disclosures made in the original Form 10-K. TABLE OF CONTENTS PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 7 Item 2. Properties. 7 Item 3. Legal Proceedings. 7 Item 4 Mine Safety Disclosures – Not Applicable PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 16 Item 9A. Controls and Procedures. 16 Item 9B. Other Information. 16 PART III Item 10. Directors, Executive Officers and Corporate Governance. 17 Item 11. Executive Compensation. 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 20 Item 14. Principal Accounting Fees and Services. 21 PART IV Item 15. Exhibits and Financial Statement Schedules. 22 Forward Looking Statements. This annual report contains forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks and the risks set out below, any of which may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty of future revenue and profitability based upon our current financial condition and history of losses; · our lack of operating history; · risks relating to our liquidity; · risks related to the market for our common stock and our ability to dilute our current shareholder’s interest; · risks related to our ability to locate and proceed with a new project or business for which we can obtain funding; · risks related to our ability to obtain adequate financing on a timely basis and on acceptable terms; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 2 PART I. ITEM 1. BUSINESS. Company History We were incorporated in the State of Nevada on December 9, 2004. We planned to engage in the acquisition and exploration of mining properties. We currently have no properties, are not conducting any exploration work and are therefore not in the “exploration stage”. We maintain our statutory registered agent's office at 502 North Division Street, Carson City, Nevada 89703-4103 and our business office is located at 666 Burrard Street, Suite 600, Vancouver, British Columbia, Canada V6E 4M8. From 2004 to 2011, we held the right to conduct mineral exploration activities on a property in British Columbia, Canada. The claim was located on the south end of Polley Lake, approximately 90 kilometers northeast of the city of Williams Lake in the Cariboo Mining Division of British Columbia. No work was performed on the property. In 2011, due to adverse economic conditions and the increasing difficulty of raising funding for small scale mining exploration, we decided not to pursue exploration activities on the claim. The mineral claim interest was expensed and charged to Mineral property costs in 2011. On July 15, 2011, we entered into a definitive securities purchase agreement with respect to the proposed acquisition of rights to certain mining concessions located in the State of Chihuahua, Mexico covering approximately 15,980 hectares. Pursuant to the terms of the Agreement we agreed to issue 25,000,000 shares of common stock and make an aggregate cash payment of $150,000. Of that amount, $75,000 was advanced on June 20, 2011 and the remaining $75,000 was payable on or before closing. In the event the transaction did not close, the advance amount paid was to be treated as a secured demand loan bearing interest at 5% per annum. Closing of the transaction was subject to a number of conditions including: satisfactory completion of both parties’ due diligence; obtaining all necessary governmental, regulatory and third party consents, waivers and approvals; the appointment of two nominees to our board of directors; and completion of an interim financing with proceeds intended to be used to fund our working capital. The 25,000,000 shares were not issued and none of the closing conditions described above were completed. The parties agreed on September 27, 2011 to a mutual release and cancellation of the Agreement. The other party acknowledged the $75,000 advanced as a loan from us, bearing interest at 5% per annum and indicated it would use best efforts to repay the loan in a timely manner. The loan is secured by the assets of the other party and the Company expects to be repaid. However collectability is uncertain. In 2011 management made a provision for loan loss in the amount of $76,418, for the full amount of the loan plus accrued interest. As disclosed in previous filings, on July 15, 2012, we entered into a Letter of Intent (the “LOI”) with SignalChem Lifesciences Corporation, a private company incorporated in the Province of British Columbia, Canada (“SLC”), with respect to a proposed exchange of all of the issued and outstanding shares of SLC.We were unable to conclude negotiations with SLC and agreed with that company on October 1, 2013 to terminate the LOI. We have no revenues, have losses since inception, have no operations, and have been issued a going concern opinion by our auditor. We are relying upon the sale of securities and loans to fund our operations. Current Status We are currently considered a “shell” company inasmuch as we are not generating revenues, do not own an operating business, and have no specific plan other than to engage in a merger or acquisition transaction with a yet-to-be finalized operating company or business. We have no employees and minimal cash. We currently have no definitive agreements or understandings with any prospective business combination or project candidates and there are no assurances that we will find a suitable business with which to combine or project to acquire. The implementation of our business objectives is wholly contingent upon a business combination or project acquisition and/or the successful sale of our securities. We intend to utilize the proceeds of any offering, any sales of equity securities or debt securities, bank and other borrowings or a combination of those sources to effect a business combination or project acquisition which we believe has significant growth potential. A common reason for a target company to enter into a merger with a shell company is the desire to establish a public trading market for its shares. Such a company would hope to avoid the perceived adverse consequences of undertaking a public offering itself, such as the time delays and significant expenses incurred to comply with the various federal and state securities law that regulate initial public offerings. 3 ITEM 1. BUSINESS. - continued We have no employees. The services of our president and CEO, Robert M. Baker, are provided through a consulting agreement effective January 1, 2012 with a company owned by Mr. Baker. We expect to use outside consultants, advisors, attorneys and accountants as necessary, none of whom will be hired on a retainer basis. We do not anticipate hiring any full-time employees so long as we are seeking and evaluating business opportunities. In evaluating a prospective target business or project, we will consider a variety of factors, including the following: - experience and skill of management and availability of additional personnel of the target business or project; - costs associated with effecting the business combination or project acquisition; - equity interest retained by our stockholders in any merged entity; - growth potential of the target business or project; - capital requirements of the target business or project; - capital available to the target business or project; - stage of development of the target business or project - proprietary features and degree of intellectual property or other protection of the target business or project; - the financial statements of the target business or project; and - the regulatory environment in which the target business or project operates. The foregoing criteria are not intended to be exhaustive and any evaluation relating to the merits of a particular target business or project will be based, to the extent relevant, on the above factors, as well as other considerations we deem relevant. In connection with our evaluation of a prospective target business or project, we anticipate that we will conduct a due diligence review which will encompass, among other things, meeting with incumbent management as well as a review of financial, legal and other information. The time and costs required to select and evaluate a target business or project (including conducting a due diligence review) and to structure and consummate the business combination or project acquisition (including negotiating and documenting relevant agreements and preparing requisite documents for filing pursuant to applicable corporate and securities laws) cannot be determined at this time. Our will devote such time as he deems reasonably necessary to carry out our business and affairs. The amount of time devoted to our business and affairs may vary significantly depending upon, among other things, whether we have identified a target business or project or are engaged in active negotiation of a business combination or project acquisition. We anticipate that prospective target businesses or projects will be brought to our attention from various sources, including securities broker-dealers, investment bankers, venture capitalists, bankers and other members of the financial community. Proposed Business Acquisition On January 30, 2014, we entered into a Letter of Intent (LOI) with ECI Canada, INC (ECI) Corporation, whereby we will do a share exchange to acquire all of the outstanding shares of ECI for a minimum of 60% of our outstanding shares. The LOI is subject to a number of conditions including, negotiation and execution of a Definitive Agreement, receipt of all required regulatory approvals, and completion of due diligence investigations by both companies. Both companies will use their best efforts to come to a Definitive Agreement for this transaction by April 15, 2014. ECI is a provincially chartered company based in Toronto, Ontario and is in the business of providing bilge wastewater treatment services. ECI has a memorandum of understanding with Royal Emirates Group (REG) to collaborate in order to provide its services to ports in Dubai and the United Arab Emirates. With the help of REG, ECI have entered into an LOI to acquire 70% of Advanced Environmental Technologies LLC, UAE (AET) a company in the oily water treatment business for over 14 years with all the necessary licenses, including the Environmental Impact Assessment license necessary to operate. There is no assurance that the transaction will be completed. 4 ITEM 1A. RISK FACTORS. You should carefully consider the risks described below before purchasing our common stock. The following risk factors could have a material adverse effect on our business, financial condition and results of operations. WE HAVE LIMITED OPERATING HISTORY OR BASIS FOR EVALUATING OUR PROSPECTS. In considering whether to invest in our common stock, you should consider that we have earned no revenues to date and there is only limited historical financial and operating information available on which to base your evaluation of our performance. We have no operating business or immediate plans to develop one. We are currently seeking to enter into a merger or business combination with another company, or acquire a project. Our efforts are limited to meeting our regulatory filing requirements and searching for a merger target or project to acquire. WE HAVE LIMITED RESOURCES AND NO REVENUES FROM OPERATIONS, AND WILL NEED ADDITIONAL FINANCING IN ORDER TO EXECUTE ANY BUSINESS PLAN. We have losses which we expect to continue into the future. As a result, we may have to suspend or cease operations. We have limited resources, no revenues from operations to date and our cash on hand will not be sufficient to satisfy our cash requirements during the next twelve months. In addition, we will not achieve any revenues until, at the earliest, the consummation of a merger or acquisition of a project and we cannot ascertain our capital requirements until such time. WE WILL BE ABLE TO EFFECT AT MOST ONE MERGER, AND THUS ARE NOT LIKELY TO HAVE A DIVERSIFIED BUSINESS. Our resources are limited and we will most likely have the ability to effect only a single merger, or acquisition of a business or project. This probable lack of diversification will subject us to numerous economic, competitive and regulatory developments, any or all of which may have a material adverse impact upon the particular industry in which we may operate subsequent to the consummation of a merger or acquisition of a business or project. We will become dependent upon the development or market acceptance of a single or limited number of products, processes or services. WE DEPEND SUBSTANTIALLY UPON OUR PRESIDENT TO MAKE ALL MANAGEMENT DECISIONS. Our ability to effect a merger or acquire a new project will be dependent upon the efforts of our president, Robert M. Baker. We have not obtained any "key man" life insurance for Mr. Baker. The loss of the services of Mr. Baker would have a material adverse effect on our business objectives and success. We rely upon the expertise of Mr. Baker and do not anticipate that we will hire additional personnel unless required after a merger or project acquisition is completed. THERE IS COMPETITION FOR THOSE PRIVATE COMPANIES SUITABLE FOR A MERGER TRANSACTION OR BUSINESS PROJECTS OF THE TYPE CONTEMPLATED BY MANAGEMENT. We are in a highly competitive market for a limited number of business opportunities which could reduce the likelihood of consummating a successful business combination or project acquisition. We are and will continue to be a very small participant in the business of seeking mergers with, joint ventures with or acquisitions of small private and public entities or projects. A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies or projects that may be desirable targets for us. Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do; consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination or project acquisition. These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination or project acquisition. 5 ITEM 1A. RISK FACTORS - continued FUTURE SUCCESS IS HIGHLY DEPENDENT ON THE ABILITY OF MANAGEMENT TO LOCATE AND ATTRACT A SUITABLE ACQUISITION OR PROJECT. The nature of our operations is highly speculative. The success of our plan of operation will depend to a great extent on the operations, financial condition and management of an identified business opportunity. While management intends to seek a business combination or project with entities having established operating histories, we cannot assure you that we will be successful in locating candidates meeting that criterion. In the event we complete a business combination or acquire a new project, the success of our operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond our control. WE HAVE NO AGREEMENT FOR A BUSINESS COMBINATION OR OTHER TRANSACTION. We have no binding agreement with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity or business project. No assurances can be given that we will successfully identify and evaluate suitable business opportunities or that we will conclude a business combination or acquire a new project. We cannot guarantee that we will be able to negotiate a business combination or acquire a new project on favorable terms, and there is consequently a risk that funds allocated to the purchase of our shares will not be invested in a company with active business operations. CURRENT SHAREHOLDERS COULD BE SUBSTANTIALLY DILUTED UPON A MERGER OR BUSINESS COMBINATION OR PROJECT ACQUISITION. Our Certificate of Incorporation authorized the issuance of 100,000,000 shares of our Common Stock. There are currently 88,491,000 authorized but unissued shares of Common Stock available for issuance. To the extent that additional shares of Common Stock are authorized and issued in connection with a merger or business combination or project acquisition, our shareholders could experience significant dilution of their respective ownership interests. Furthermore, the issuance of a substantial number of shares of Common Stock may adversely affect prevailing market prices, if any, for our Common Stock and could impair our ability to raise additional capital through the sale of equity securities. CONTROL BY EXISTING SHAREHOLDER. Robert M. Baker is our sole director and officer and beneficially owns 24.3% of the outstanding shares of our Common Stock. As a result, this shareholder is able to exercise significant control over matters requiring shareholder approval, including the election of directors, and the approval of mergers, consolidations and sales of all or substantially all of our assets. OUR COMMON STOCK IS A "PENNY STOCK" WHICH MAY RESTRICT THE ABILITY OF STOCKHOLDERS TO SELL OUR COMMON STOCK IN THE SECONDARY MARKET. The Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. As long as the common stock is subject to the penny stock rules, holders of our common stock may find it more difficult to sell their securities. 6 ITEM 1A. RISK FACTORS - continued OUR COMMON STOCK HAS BEEN THINLY TRADED, LIQUIDITY IS LIMITED, AND WE MAY BE UNABLE TO OBTAIN LISTING OF OUR COMMON STOCK ON A MORE LIQUID MARKET. Our Common Stock is quoted on the OTCQB operated by the OTC Markets Group which provides significantly less liquidity than a securities exchange (such as the NYSE Amex or New York Stock Exchange) or an automated quotation system (such as the Nasdaq Global Market or Capital Market). There is uncertainty that we will ever be accepted for a listing on an automated quotation system or national securities exchange. There is currently a very limited volume of trading in our common stock, and often there has been no trading activity at all. The purchasers of shares of our common stock may find it difficult to resell their shares at prices quoted in the market or at all. ITEM 1 B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. We currently do not own any property. Our principal offices are located at 666 Burrard Street, Suite 600, Vancouver, British Columbia, Canada V6E 4M3. The office space is currently provided as part of an agreement with the consulting firm that we use for administrative, regulatory compliance, and bookkeeping services. ITEM 3. LEGAL PROCEEDINGS. There are no material, pending legal proceedings to which our company is a party, and no such proceedings are known by us to be contemplated. There is no material proceeding to which any director, officer, or affiliate of our company, or any owner of record or beneficial owner of more than 5% of any class of voting securities of our company, or any associate of any such director, officer, affiliate of our company, or security holder is a party adverse to our company or has a material interest adverse to our company. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is quoted under the symbol “ITGC” on the OTCQB tier of the OTC market operated by the Financial Industry Regulatory Authority (FINRA).OTCQB companies must be registered with and reporting to the SEC or a U.S. banking regulator. A summary of trading by quarter for the 2013 and 2012 fiscal years is as follows: Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/13 to 12/31/13 $ $ Third Quarter: 7/1/13 to 9/30/13 $ $ Second Quarter: 4/1/13 to 6/30/13 $ $ First Quarter: 1/1/13 to 3/31/13 $ $ Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/12 to 12/31/12 $ $ Third Quarter: 7/1/12 to 9/30/12 $ $ Second Quarter: 4/1/12 to 6/30/12 $ $ First Quarter: 1/1/12 to 3/31/12 $ $ These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. The market for the common stock has been sporadic and there have been long periods during which there were few, if any, transactions in the common stock and no reported quotations. Accordingly, reliance should not be placed on the quotes listed above, as the trades and depth of the market may be limited, and therefore, such quotes may not be a true indication of the current market value of the Company’s common stock. On March 31, 2014, we had 91 shareholders of record of our common stock. Dividends We have not declared any cash dividends, nor do we have any plans to do so. Management anticipates that, for the foreseeable future, all available cash will be needed to fund our operations. Recent Sales of Unregistered Securities During the year ended December 31, 2013 and to date, other than as previously described in our report on Form 10-Q for the quarter ended September 30, 2013, we received no further amounts as subscriptions for shares of our common stock. During the year ended December 31, 2013, the Company reached agreement with a lender to issue 217,500 shares of its common stock to settle $21,750 in loans payable. Those shares were issued on October 3, 2013. The lender was not a US person. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. 8 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. - continued Securities authorized for issuance under equity compensation plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. General Our plan is to seek, investigate, and consummate a merger or other business combination, purchase of assets or other strategic transaction with a corporation, partnership, or other operating business entity desiring the perceived advantages of becoming a publicly reporting and publicly held corporation. We have no operating business, and conduct minimal operations necessary to meet regulatory requirements. Our ability to commence any operations is contingent upon obtaining adequate financial resources. We may consider a business which has recently commenced operations and is seeking to develop a new product or service, or a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. Alternatively, we may consider acquiring a project that is no longer aligned with the strategic direction of the business in which it was developed. We are not currently engaged in any business activities that provide cash flow. The costs of meeting our regulatory and reporting requirements, as well as the costs of investigating and analyzing potential business combinations or projects for the next twelve months will need to be funded through sales of our common stock and/or loans. During the next twelve months we anticipate incurring costs related to: (i) preparation, review, and audit of financial statements; (ii) preparation of regulatory reports; (iii) filing of Exchange Act reports; (iv) transfer agent, compliance services and other overhead; (v) consulting fees in connection with the services of our president and CEO, and (vi) identifying, investigating and possibly completing a transaction to acquire a business or project as described above. Equipment and Employees As of December 31, 2013, we had no operating business, no equipment, and no employees. Going Concern Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our expenses. This is because we have not generated any revenues to date and we can not currently estimate the timing of any possible future revenues. Our only source for cash at this time is investments by others in our common stock, or loans. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. - continued Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended December 31, 2013 which are included with this Report. Revenues Year Ended December 31 Increase/(Decrease) Amount Percentage Revenue $
